

115 HR 1950 IH: To designate the facility of the United States Postal Service located at 120 West Pike Street in Canonsburg, Pennsylvania, as the “Police Officer Scott Bashioum Post Office Building”.
U.S. House of Representatives
2017-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1950IN THE HOUSE OF REPRESENTATIVESApril 5, 2017Mr. Murphy of Pennsylvania (for himself, Mr. Brady of Pennsylvania, Mr. Evans, Mr. Kelly of Pennsylvania, Mr. Perry, Mr. Thompson of Pennsylvania, Mr. Costello of Pennsylvania, Mr. Meehan, Mr. Fitzpatrick, Mr. Shuster, Mr. Marino, Mr. Barletta, Mr. Rothfus, Mr. Brendan F. Boyle of Pennsylvania, Mr. Michael F. Doyle of Pennsylvania, Mr. Dent, Mr. Smucker, and Mr. Cartwright) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo designate the facility of the United States Postal Service located at 120 West Pike Street in
			 Canonsburg, Pennsylvania, as the Police Officer Scott Bashioum Post Office Building.
	
		1.Police Officer Scott Bashioum Post Office Building
 (a)DesignationThe facility of the United States Postal Service located at 120 West Pike Street in Canonsburg, Pennsylvania, shall be known and designated as the Police Officer Scott Bashioum Post Office Building.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Police Officer Scott Bashioum Post Office Building.
			